 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                   Case No.: 1:19-cv-00039-NONE-SAB (PC)

10                         Plaintiff,
                                                           AMENDED SCHEDULING ORDER
11           v.
12    R. FISHER, et al.,
13                         Defendants.
14

15          Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983.

17          On April 20, 2021, the Court granted in part and denied in part Plaintiff’s motion to file an

18   amended complaint. On this same date, Plaintiff’s third amended complaint was filed and

19   ordered to be served on Defendants Minnehan, G. Lucas, C. Duree, J. Castillo, P. Perez, R.

20   Vasquez, and G. Vasquez.

21          On June 28, 2021, Defendants filed an answer to the third amended complaint.

22   Accordingly, this action now proceeds on Plaintiff’s third amended complaint against Defendants

23   Mayfield, Smith, Minnehan, G. Lucas, C. Duree, J. Castillo, P. Perez, R. Vasquez, and G.

24   Vasquez for violation of Plaintiff’s right under the First Amendment to send and/or receive mail.

25          In light of additional Defendants, the Court issues an amended discovery and scheduling

26   order. Accordingly, it is HEREBY ORDERED that:

27          1.      Exhaustion Motion Filing Deadline: August 30, 2021

28          2.      Deadline to Amend Pleadings: September 30, 2021
                                                       1
 1            3.      Discovery Deadline: December 30, 2021

 2            4.      Dispositive Motion Deadline: February 28, 2022

 3            5.      All other substantive provisions of the Court’s January 3, 2020 remain in effect.

 4

 5   IT IS SO ORDERED.
 6
     Dated:        June 30, 2021
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
